
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Execution Version

CONTRIBUTION AGREEMENT

BY AND AMONG

MARKWEST LIBERTY GAS GATHERING, L.L.C.,

M&R MWE LIBERTY, LLC,

AND

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page ARTICLE 1
DEFINITIONS; INTERPRETATION
Section 1.1
 
Definitions
 
1 Section 1.2   Headings; References; Interpretation   1
ARTICLE 2
CONTRIBUTIONS, ASSUMED LIABILITIES AND CLOSING
Section 2.1
 
Contributions and Payments
 
2 Section 2.2   Assumption of Liabilities   2 Section 2.3   Closing   3
Section 2.4   Closing Deliveries   3
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF MWE LIBERTY
Section 3.1
 
Organization; Qualification
 
4 Section 3.2   Authority; Enforceability   4 Section 3.3   No Violation;
Consents and Approvals   5 Section 3.4   Capitalization   5 Section 3.5  
Compliance with Law   6 Section 3.6   No Default   6 Section 3.7   Title to
Properties and Assets   6 Section 3.8   Rights-of-Way   6 Section 3.9  
Financial Statements   7 Section 3.10   Environmental Matters   7 Section 3.11  
Material Contracts   8 Section 3.12   Legal Proceedings   8 Section 3.13  
Permits   8 Section 3.14   Taxes   8 Section 3.15   Employees   8 Section 3.16  
Brokers' Fee   9 Section 3.17   Insurance   9 Section 3.18   Intellectual
Property   9 Section 3.19   Affiliate Transactions   9
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF NGPMR
Section 4.1
 
Organization
 
9 Section 4.2   Authority; Enforceability   10 Section 4.3   No Violation;
Consents and Approvals   10 Section 4.4   Brokers' Fee   10
ARTICLE 5
INDEMNIFICATION
Section 5.1
 
Survival
 
10 Section 5.2   Indemnification by the Company   11 Section 5.3  
Indemnification by MWE Liberty   11 Section 5.4   Indemnification by NGPMR   11

i

--------------------------------------------------------------------------------



 
   
  Page Section 5.5   No Effect on Services Agreement and Company Operating
Agreement   12 Section 5.6   Third Party Claims Procedures   12 Section 5.7  
Satisfaction of Claims for Indemnification   13 Section 5.8   Limits on
Indemnification   13 Section 5.9   Extent of Indemnification   14 Section 5.10  
No Reliance   14
ARTICLE 6
COVENANTS
Section 6.1
 
HSR Filing
 
15 Section 6.2   Tax Effect   15 Section 6.3   Tax Matters   15 Section 6.4  
Further Assurances   16 Section 6.5   Consents   17 Section 6.6   Expenses   17
Section 6.7   Public Statements   17 Section 6.8   Conduct of Business   17
ARTICLE 7
CONDITIONS PRECEDENT
Section 7.1
 
Conditions to Each Party's Obligations
 
18 Section 7.2   Conditions to NGPMR's Obligations   18 Section 7.3   Conditions
to MWE Liberty's Obligations   19
ARTICLE 8
TERMINATION
Section 8.1
 
Termination
 
19 Section 8.2   Effect of Termination   20
ARTICLE 9
GENERAL PROVISIONS
Section 9.1
 
Effective Time
 
20 Section 9.2   Costs; Taxes   20 Section 9.3   Notices   20 Section 9.4  
Binding Effect   21 Section 9.5   No Third Party Rights   21 Section 9.6   No
Waiver   22 Section 9.7   Applicable Law   22 Section 9.8   Severability   22
Section 9.9   Amendment or Modification   22 Section 9.10   Assignment; Deed;
Bill of Sale   22 Section 9.11   Conspicuousness of Provisions   22 Section 9.12
  Counterparts   22 Section 9.13   No Recourse Against Officers or Directors  
23 Section 9.14   Entire Agreement; Supersedure   23

ii

--------------------------------------------------------------------------------



EXHIBITS    
Exhibit A
 
Defined Terms Exhibit B   Assets Exhibit C   Company Operating Agreement
Exhibit D   Services Agreement Exhibit E   Bill of Sale, Assignment and
Assumption Agreement
SCHEDULES
 
 
Schedule 1.1
 
Knowledge Individuals Schedule 3.3   Consents or Approvals Schedule 3.4(b)  
Capitalization Schedule 3.6   No Default Schedule 3.7(a)   Title to Properties
and Assets Schedule 3.7(b)   Valid Transfer of Properties and Assets
Schedule 3.8   Rights-of-Way Schedule 3.9   Trial Balance Schedule 3.10  
Environmental Matters Schedule 3.11   Material Contracts Schedule 3.15(a)  
Employees Schedule 3.15(b)   Benefit Plans Schedule 3.18   Intellectual Property
Schedule 3.19   Affiliate Transactions Schedule 5.3(d)   Specific Indemnity
Items ** Schedule 5.3(e)   Specific Indemnity Items ** Schedule 7.2(c)  
Required Consents

iii

--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT


        THIS CONTRIBUTION AGREEMENT, dated as of January 22, 2009, is entered
into by and among MarkWest Liberty Gas Gathering, L.L.C., a Delaware limited
liability company ("MWE Liberty"), M&R MWE Liberty, LLC, a Delaware limited
liability company ("NGPMR"), and MarkWest Liberty Midstream & Resources, L.L.C.,
a Delaware limited liability company (the "Company"). The parties to this
Agreement are collectively referred to herein as the "Parties."

R E C I T A L S

        WHEREAS, MWE Liberty has formed the Company, pursuant to the Act, for
the purpose of engaging in the natural gas midstream business, including, but
not limited to, natural gas gathering and processing, and the natural gas
liquids processing, fractionation, transportation, storage and marketing
business within the Area of Mutual Interest and certain other purposes (the
"Business");

        WHEREAS, at the Closing MWE Liberty and NGPMR (the "Members") shall
execute and agree to that certain Amended and Restated Limited Liability Company
Agreement of the Company (the "Company Operating Agreement") in the form
attached hereto as Exhibit C, which Company Operating Agreement shall become
effective at the Closing;

        WHEREAS, at the Closing MWE Liberty, MarkWest Hydrocarbon, Inc. and the
Company shall execute and agree to that certain Services Agreement (the
"Services Agreement") in the form attached hereto as Exhibit D, which Services
Agreement shall become effective at the Closing;

        WHEREAS, subject to the terms and conditions of this Agreement, NGPMR
desires to contribute to the Company, and the Company desires to accept from
NGPMR, certain cash consideration in exchange for all of the Class A Interests;
and

        WHEREAS, subject to the terms and conditions of this Agreement, MWE
Liberty desires to contribute, convey, assign and transfer to the Company, and
the Company desires to accept from MWE Liberty, all of MWE Liberty's right,
title and interest in and to the Assets in exchange for all of the Class B
Interests and the assumption of certain liabilities by the Company.

A G R E E M E N T S

        NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:


ARTICLE 1
DEFINITIONS; INTERPRETATION


        Section 1.1    Definitions.    Capitalized terms used in this Agreement
but not defined in the body hereof shall have the meanings ascribed to them in
Exhibit A.

        Section 1.2    Headings; References; Interpretation.    In this
Agreement, unless a clear contrary intention appears: (a) the singular includes
the plural and vice versa; (b) reference to a person includes such Person's
successors and assigns but, in the case of a Party, only if such successors and
assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (c) reference to
any gender includes each other gender; (d) reference to any agreement (including
this Agreement), document or instrument means such agreement, document, or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms of this Agreement;
(e) reference to any Section or Article means such Section or Article of this
Agreement, and references in any Section or Article or definition to any clause
means such clause of such Section, Article or definition; (f) "hereunder,"
"hereof," "hereto" and words of similar import are references to this Agreement
as a whole and not to any particular provision hereof; and (g) the word "or" is
not exclusive, and the word "including" (in its various forms) means including
without limitation. Section titles and headings in this Agreement are inserted
for convenience

--------------------------------------------------------------------------------




of reference only and are not intended to be a part of, or to affect the meaning
or interpretation of, this Agreement.


ARTICLE 2
CONTRIBUTIONS, ASSUMED LIABILITIES AND CLOSING


        Section 2.1    Contributions and Payments.    Subject to the terms and
conditions of this Agreement, at the Closing, the following contributions,
equity issuances and payments shall be made:

        (a)   NGPMR shall contribute $50,000,000.00 to the Company in
immediately available funds in exchange for all of the Class A Interests. In its
capacity as a holder of such interests, NGPMR shall have the obligations set
forth in the Company Operating Agreement with respect to a Class A Member to
contribute additional capital to the Company, but shall have no other obligation
to contribute any additional capital to the Company.

        (b)   MWE Liberty shall grant, contribute, bargain, convey, assign,
transfer, set over and deliver to the Company, its successors and assigns, and
for its and their own use forever, all of MWE Liberty's right, title and
interest in and to the Assets in exchange for all of the Class B Interests. In
its capacity as a holder of such interests, MWE Liberty shall have the
obligations set forth in the Company Operating Agreement with respect to a
Class B Member to contribute additional capital to the Company, but shall have
no other obligation to contribute any additional capital to the Company. The
term "Assets" shall mean (i) all of the assets owned by MWE Liberty, including
the natural gas gathering systems described in Exhibit B attached hereto,
together with all natural gas gathering and processing and natural gas liquids
processing, fractionation, transportation, storage and marketing plants and
facilities constituting a part thereof or related thereto, and all easements,
rights of way, privileges, franchises, tracts of land, surface leases, other
interests in land, pipelines, equipment, permits, licenses, contract rights and
personal property constituting a part thereof or necessary for the ownership and
operation thereof including the easements, rights of way, permits and other
instruments referenced in Exhibit B and (ii) all of the assets owned by
Affiliates of MWE Liberty that are related exclusively to the Business within
the Area of Mutual Interest, but in any event, excluding any and all amounts
payable by Range Resources-Appalachia, LLC pursuant to Section 4.3(d) of that
certain Interim Gas Processing Agreement dated March 5, 2008, between MarkWest
Energy Appalachia, L.L.C. and Range Resources-Appalachia, LLC, for procuring,
constructing and installing the interim plant prior to January 1, 2008 and
representing 115% of all Installation Costs (as defined therein) incurred in the
procurement, construction and installation of the interim plant (the "Excluded
Assets"). The Excluded Assets shall be retained by MWE Liberty and its
Affiliates and shall not be considered Assets hereunder.

        (c)   The Company shall pay to MWE Liberty in immediately available
funds the amount of any **; provided that any such ** by MWE Liberty after the
date hereof shall be consistent with Section 6.8.

        Section 2.2    Assumption of Liabilities.    As part of the
consideration for the contribution of the Assets by MWE Liberty to the Company,
effective as of the Closing, the Company will assume and agree to duly and
timely pay, perform and discharge, pursuant to the Assignment and Assumption,
all of the liabilities and obligations of any kind whatsoever of MWE Liberty
arising from or relating to the Assets, whether known or unknown, liquidated or
contingent, and regardless of whether the same are deemed to have arisen,
accrued or are attributable to periods prior to, on or after the Closing Date,
including, but not limited to, obligations and liabilities of MWE Liberty:
(a) concerning the use, ownership, management or operation of the Assets,
(b) under or relating to any contracts, agreements, Permits and instruments
existing as of the Closing Date by which the Assets are bound or subject or that
relate to or are otherwise applicable to the Assets (other than obligations of
MWE Liberty under

2

--------------------------------------------------------------------------------



the Transaction Documents) and (c) which are Disclosed Liabilities, (all of the
liabilities and obligations described in this Section 2.2 are collectively
referred to as the "Assumed Liabilities"); provided, however, that the Company
does not assume (and Assumed Liabilities shall not include) any costs or
expenses included within the amount of MWE Liberty's initial capital
contribution to the Company.

        Section 2.3    Closing.    Subject to the terms and conditions of this
Agreement, the closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Vinson & Elkins LLP, First City
Tower, 1001 Fannin Street, Suite 2500, Houston, Texas 77002 on the second
Business Day after all of the conditions precedent set forth in Article 7 have
been satisfied, or if permissible, waived, or at such other place, time and date
as is agreed to in writing by the Parties (the "Closing Date"). The Closing will
be deemed effective as of 11:59 p.m., Houston, Texas time on the Closing Date.

        Section 2.4    Closing Deliveries.    

        (a)    NGPMR Deliveries.    At the Closing, NGPMR will execute and
deliver, or cause to be executed and delivered, to the other Parties, as
applicable, each of the following documents, where the execution or delivery of
documents is contemplated, and will take or cause to be taken the following
actions, where the taking of action is contemplated:

          (i)  a certificate of the Secretary of State of the State of Delaware,
dated not more than five days prior to the Closing Date, as to the existence and
good standing of NGPMR;

         (ii)  a certificate of an officer of NGPMR providing the following
documents and certifying that each is a true and correct copy: (A) the
Organizational Documents of NGPMR and (B) resolutions of NGPMR's governing body
authorizing the transactions contemplated hereby (including designation of the
Persons authorized to execute this Agreement on behalf of NGPMR and the
Transaction Documents to which it is a party);

        (iii)  a duly executed counterpart of the Company Operating Agreement;
and

        (iv)  a certificate of an officer of NGPMR, dated as of the Closing
Date, certifying that all of the conditions set forth in Sections 7.1(a) and
7.3(a) have been satisfied.

        (b)    MWE Liberty Deliveries.    At the Closing, MWE Liberty will
execute and deliver, or cause to be executed and delivered, to the other
Parties, as applicable, each of the following documents, where the execution or
delivery of documents is contemplated, and will take or cause to be taken the
following actions, where the taking of action is contemplated:

          (i)  a certificate of the Secretary of State of the State of Delaware,
dated not more than five days prior to the Closing Date, as to the existence and
good standing of MWE Liberty;

         (ii)  a certificate of an officer of MWE Liberty providing the
following documents and certifying that each is a true and correct copy: (A) the
Organizational Documents of MWE Liberty and (B) resolutions of MWE Liberty's
governing body authorizing the transactions contemplated hereby (including
designation of the Persons authorized to execute this Agreement on behalf of MWE
Liberty and the Transaction Documents to which it is a party);

        (iii)  a duly executed counterpart of the Company Operating Agreement;

        (iv)  a duly executed counterpart of the Services Agreement;

         (v)  counterparts of the Bill of Sale, Assignment and Assumption
Agreement, in substantially the form attached as Exhibit E hereto (the
"Assignment and Assumption"); and

        (vi)  a certificate of an officer of MWE Liberty, dated as of the
Closing Date, certifying that all of the conditions specified in Section 7.1(e)
and Section 7.2(a) have been satisfied.

3

--------------------------------------------------------------------------------



        (c)    Company Deliveries.    At the Closing, MWE Liberty will cause the
Company to execute and deliver:

          (i)  a certificate of the Secretary of State of the State of Delaware,
dated not more than five days prior to the Closing Date, as to the existence and
good standing of the Company;

         (ii)  a copy of the Certificate of Formation of the Company certified
by the Secretary of State of the State of Delaware;

        (iii)  a duly executed counterpart of the Assignment and Assumption; and

        (iv)  a duly executed counterpart of the Services Agreement;

        The transactions described above, together with the issuance and sale of
the Class A Interests and the Class B Interests pursuant to this Agreement and
the entry into the Company Operating Agreement, are referred to herein as the
"Transactions." The "Transaction Documents" shall mean this Agreement, the
Company Operating Agreement, and the Services Agreement.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF MWE LIBERTY


        MWE Liberty hereby makes the following representations and warranties to
the Company and NGPMR:

        Section 3.1    Organization; Qualification.    Each of MWE Liberty and
the Company is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, lease and operate its
properties and to carry on its business, and is duly qualified, registered or
licensed to do business as a foreign limited liability company and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so duly qualified, registered or
licensed and in good standing would not have or be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

        Section 3.2    Authority; Enforceability.    

        (a)   Each of MWE Liberty and the Company has the requisite limited
liability company power and authority to execute and deliver the Transaction
Documents to which it is a party, and to consummate the Transactions. The
execution and delivery by MWE Liberty and the Company of the Transaction
Documents to which either of them is a party, and the consummation by MWE
Liberty and the Company of the Transactions, have been duly and validly
authorized by MWE Liberty and/or the Company, as applicable, and no other
limited liability company proceedings on the part of MWE Liberty or the Company
are necessary to authorize the Transaction Documents or to consummate the
Transactions.

        (b)   Each of the Transaction Documents to which MWE Liberty or the
Company is a party has been (or will be, in the case of Transaction Documents to
be delivered at the Closing) duly executed and delivered by MWE Liberty and/or
the Company, as applicable, and, assuming the due authorization, execution and
delivery by the other parties thereto, each Transaction Document constitutes (or
will constitute, in the case of Transaction Documents to be delivered at the
Closing) the valid and binding agreement of MWE Liberty and the Company, and is
enforceable against MWE Liberty and/or the Company, as applicable, in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors' rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4

--------------------------------------------------------------------------------



        Section 3.3    No Violation; Consents and Approvals.    Except as set
forth on Schedule 3.3:

        (a)   The execution, delivery and performance of the Transaction
Documents by MWE Liberty and the Company and the consummation by MWE Liberty and
the Company of the Transactions do not and will not: (i) result in any breach of
any provision of the organizational, governing or charter documents, as amended,
of MWE Liberty or the Company; (ii) constitute a default (or an event that with
notice or lapse of time or both would give rise to a default) under, or give
rise to any right of termination, cancellation, amendment or acceleration (with
or without notice, lapse of time or both) under any of the terms, conditions or
provisions of any contract, note, bond, mortgage, indenture, license, agreement
or other instrument or obligation to which MWE Liberty or the Company is a party
or by which any of the Assets is bound or affected, except to the extent that
such default, termination, amendment, acceleration or cancellation right
(A) would not have or be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) results from obtaining the
Miscellaneous Consents after the Closing pursuant to Section 6.5; (iii) result
in a violation of any law, statute, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
MWE Liberty or the Company is subject (including federal and state securities
laws and regulations) or by which any of the Assets is bound or affected except
as may result from obtaining the Miscellaneous Consents after the Closing
pursuant to Section 6.5; or (iv) result in the creation or imposition of any
lien, charge or encumbrance upon any of the Assets, except for Permitted Liens
or as may result from obtaining the Miscellaneous Consents and contractual
consents listed on Schedule 3.3 after the Closing pursuant to Section 6.5.

        (b)   No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority or other third
party is necessary for the consummation by MWE Liberty or the Company of the
Transactions contemplated by the Transaction Documents, other than such
declarations, filings, registrations, notices, authorization, consents or
approvals that have been or will be obtained or made prior to the Closing and
other than the Miscellaneous Consents that may be obtained after the Closing
pursuant to Section 6.5.

        (c)   No consents are required under the Indentures to permit the
consummation of the Transactions.

        Section 3.4    Capitalization.    

        (a)   Except for the Company, MWE Liberty does not (i) own, directly or
indirectly, any capital stock, equity interests or other securities of any
Person, or (ii) have any Subsidiaries.

        (b)   Except as set forth on Schedule 3.4(b), prior to the Closing, the
Company has not conducted any business operations, has no assets or liabilities
and is not a party to any contract or agreement of any kind or nature (other
than the Organizational Documents of the Company).

        (c)   Upon Closing, the Class A Interests and the Class B Interests
issued and sold pursuant to this Agreement (i) will constitute all of the issued
and outstanding membership interests of the Company and (ii) will be duly
authorized, validly issued and fully paid (to the extent required under the
Company Operating Agreement). Except as set forth in the Company's
Organizational Documents, there are no existing subscriptions, rights, warrants,
calls, options, convertible or exchangeable securities, "phantom" equity rights,
equity appreciation rights, equity-based performance units, commitments,
contracts, agreements or undertakings of any character to which the Company is
bound: (i) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional equity interests in, or any security
convertible or exercisable for, or exchangeable into, any equity interest in the
Company, or (ii) obligating the Company to issue, grant, extend or enter into
any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking. There are no outstanding contractual obligations of
the Company to

5

--------------------------------------------------------------------------------






repurchase, redeem or otherwise acquire any equity interests of the Company.
There are no outstanding securities or other instruments convertible into or
exchangeable for equity interests of the Company and no commitments to issue
such securities or instruments. Except as set forth in the Company's
Organizational Documents, there are no voting trusts, proxies or other
agreements or understandings to which the Company is bound with respect to the
voting of any equity interests or other securities of the Company.

        Section 3.5    Compliance with Law.    (a) MWE Liberty is (and to MWE
Liberty's Knowledge has been) in compliance in all material respects with all
Laws of any Governmental Authority applicable to the use, ownership and
operation of the Assets; (b) MWE Liberty has not received written notice of any
material violation of any such Law relating to the use, ownership and operation
of the Assets; and (c) MWE Liberty is not in material default or violation of
any order, writ, judgment, award, injunction or decree of any Governmental
Authority applicable to the use, ownership or operation of the Assets.

        Section 3.6    No Default.    MWE Liberty is not in violation of its
organizational, governing or charter documents. Except as set forth on
Schedule 3.6, MWE Liberty is not in default, and no event has occurred which,
with notice or lapse of time or both, would give rise to a default, under, or
give to others any rights of termination, amendment, acceleration or
cancellation of or under, any agreement, credit facility, debt or other
instrument (evidencing a debt or other obligation of MWE Liberty) to which MWE
Liberty is a party, by which any of the Assets are bound or affected, except to
the extent that such default, termination, amendment, acceleration or
cancellation right (i) would not have or be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) results from
obtaining the Miscellaneous Consents after the Closing pursuant to Section 6.5.

        Section 3.7    Title to Properties and Assets.    Except as set forth on
Schedule 3.7(a), MWE Liberty and its Affiliates have good, valid and defensible
title to all real property (other than real property and buildings held under
lease by MWE Liberty) and personal property to be transferred pursuant to this
Agreement and the constituent documents contemplated hereby, free and clear of
all liens, encumbrances, security interests, equities, charges or claims or
other restrictions whatsoever, except for Permitted Liens. With respect to any
real property and buildings held under lease by MWE Liberty or its Affiliates,
such real property and buildings are held under valid and subsisting and
enforceable leases with such exceptions as do not materially interfere with the
present or intended use of such properties by MWE Liberty and its Affiliates
taken as a whole. Except as set forth on Schedule 3.7(b), pursuant to the
Assignment and Assumption, MWE Liberty and its Affiliates are validly
transferring at Closing all of their ownership interests in the Assets to the
Company, and the Assets so transferred (together with the Services (as defined
in the Services Agreement) to be provided pursuant to the Services Agreement)
constitute all rights and properties necessary in all material respects to
operate the Business in a manner consistent with MWE Liberty's operation of the
Business immediately prior to the Closing, other than the Miscellaneous Consents
and contractual consents listed on Schedule 3.3 that may be obtained after the
Closing pursuant to Section 6.5.

        Section 3.8    Rights-of-Way.    Except as set forth on Schedule 3.8,
the Company, as of Closing, will have such easements or rights-of-way from each
person (collectively, "Rights-of-Way") as are necessary in all material respects
to use, own and operate the Assets in the manner the Assets were used, owned and
operated by MWE Liberty immediately prior to the Closing. Except as set forth on
Schedule 3.8, MWE Liberty has fulfilled and performed all of its material
obligations with respect to such Rights-of-Way and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or would result in any impairment of the rights of the holder of any
such Rights-of-Way, except for such revocations, terminations and impairments
that would not have a Material Adverse Effect and the Miscellaneous Consents
that may be obtained after the Closing pursuant to Section 6.5.

6

--------------------------------------------------------------------------------



        Section 3.9    Financial Statements.    Schedule 3.9 is an accurate copy
of the trial balance (the "Trial Balance") of MWE Liberty as of December 31,
2008 (the "Trial Balance Date") which accurately reflects the assets and
material liabilities of MWE Liberty as of such date subject to normal year-end
adjustments. Except as set forth on Schedule 3.9, since the Trial Balance Date,
there has not been any change in financial condition, properties, assets,
liabilities, business or results of operations of the Business, which,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect. Since the Trial Balance Date, the Company has not
incurred any obligation or liability (whether accrued, absolute, contingent or
otherwise) of the type required to be reflected on a consolidated balance sheet
of the Company prepared in accordance with GAAP applied on a basis consistent
with the Trial Balance except liabilities and obligations incurred in the
ordinary course of business and consistent with the Initial Budget or
Section 6.8 hereof.

        Section 3.10    Environmental Matters.    Except as set forth in
Schedule 3.10:

        (a)   MWE Liberty and the Assets and operations thereof, are and, during
the relevant time periods specified in all applicable statutes of limitations,
have been in compliance in all material respects with Environmental Laws;

        (b)   MWE Liberty possesses, and is in compliance in all material
respects with, all Environmental Permits for MWE Liberty's operation of the
Assets as presently conducted and such Permits are in full force and effect
subject to obtaining the Miscellaneous Consents after the Closing pursuant to
Section 6.5;

        (c)   MWE Liberty is not subject to any pending or, to MWE Liberty's
Knowledge, threatened, Proceeding with respect to its operation of the Assets,
nor has MWE Liberty received any written notice of violation, noncompliance, or
enforcement with respect to its operation of the Assets that remains pending or
any written notice that it is or is suspected of being a potentially responsible
party under CERCLA or any similar law with respect to its operation of the
Assets that remains pending, or any written notice of investigation, remediation
or request for information pursuant to Environmental Law from any Governmental
Authority with respect to operation of the Assets that would reasonably be
expected to result in a material liability to MWE Liberty pursuant to
Environmental Laws, which notice of investigation, remediation or request for
information remains pending;

        (d)   Except for such matters that would not reasonably be expected to
give rise to any material liability, costs or remedial or corrective action
obligations under Environmental Laws, (i) there has been no Release or, to MWE
Liberty's Knowledge, threatened Release of Hazardous Substances by MWE Liberty
or, to MWE Liberty's Knowledge, any third party; and (ii) no Hazardous
Substances are present in, on, at, under or from any of the Assets, or otherwise
in connection with the operation of the Assets by MWE Liberty;

        (e)   In connection with the operation of the Assets, MWE Liberty has
not assumed or retained by written contract, or to MWE Liberty's Knowledge, by
operation of law, any material liabilities (including STRICT LIABILITY) under
any Environmental Laws for any Hazardous Substances; and

        (f)    MWE Liberty has made available to NGPMR and the Company complete
and correct copies of all environmental assessment and audit reports and studies
in its possession addressing potentially material environmental liabilities or
obligations relating to MWE Liberty or its operation of the Assets.

        Notwithstanding any other provisions of this Agreement to the contrary,
this Section 3.10 contains the sole and exclusive representations and warranties
of MWE Liberty on environmental matters, including Environmental Laws,
Environmental Claims, Environmental Responses, Environmental Permits and
Hazardous Substances.

7

--------------------------------------------------------------------------------



        Section 3.11    Material Contracts.    Each Material Contract is valid,
binding and enforceable in accordance with its terms, and is in full force and
effect. MWE Liberty has provided to NGPMR a true and complete copy of each
Material Contract. MWE Liberty has not received any written notice of default
under any Material Contract in the 12-month period prior to the date of this
Agreement. Except as set forth on Schedule 3.11, there are no (a) uncured
defaults of MWE Liberty under any Material Contract that would give the
counterparty thereto the right to terminate such Material Contract and (b) to
MWE Liberty's Knowledge, defaults by any of the counterparties to such Material
Contracts.

        Section 3.12    Legal Proceedings.    There are no Proceedings pending
or, to the MWE Liberty's Knowledge, threatened, against MWE Liberty, the Company
or the Assets. To MWE Liberty's Knowledge, there are no events or circumstances
that have occurred which would reasonably be expected to result in Proceedings
against MWE Liberty, the Company or the Assets.

        Section 3.13    Permits.    MWE Liberty has, and upon Closing, MWE
Liberty will transfer to the Company and the Company will have (or have the
benefit of pursuant to Section 6.5), all permits, approvals, consents, licenses,
franchises, exemptions and other governmental authorizations, consents and
approvals (collectively, "Permits") necessary to use, own and operate the Assets
as presently used, owned and operated, except for any such Permits the failure
to have (or have the benefit of) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. MWE Liberty has not
received any written notification that it is in violation of any material
Permits. MWE Liberty is in material compliance with all Permits.

        Section 3.14    Taxes.    All Tax Returns required to be filed with
respect to MWE Liberty and the Assets have been filed and all such Tax Returns
are complete and correct in all material respects; all Taxes due relating to MWE
Liberty and the Assets have been paid in full (whether or not shown to be due on
such Tax Returns). MWE Liberty has not received any written notice of deficiency
or assessment from any taxing authority with respect to liabilities for Taxes of
MWE Liberty or associated with the ownership or operation of the Assets, which
have not been fully paid or finally settled, unless being contested in good
faith through appropriate proceedings and for which adequate reserves have been
established in the Trial Balance. All Taxes required to be withheld, collected
or deposited by or with respect to MWE Liberty or associated with the ownership
or operation of the Assets have been timely withheld, collected or deposited as
the case may be, and to the extent required, have been paid to the relevant
taxing authority. There are no outstanding agreements or waivers extending the
applicable statutory periods of limitation for Taxes of MWE Liberty or that are
associated with the ownership or operation of the Assets for any period. MWE
Liberty, which was formed on March 26, 2008, is treated as a partnership or a
disregarded entity for U.S. federal income Tax purposes and no election has been
made to treat MWE Liberty as an association taxable as a corporation.

        Section 3.15    Employees.    

        (a)   Except as set forth on Schedule 3.15(a), (i) neither MWE Liberty
nor the Company has or previously had any employees and (ii) no Affiliate of MWE
Liberty or the Company is a party to a collective bargaining agreement with its
employees.

        (b)   Except as set forth on Schedule 3.15(b), neither MWE Liberty nor
the Company sponsors, maintains, has liability under or has an obligation to
contribute to any "employee benefit plans" (within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
including, without limitation, multiemployer plans within the meaning of
Section 3(37) of ERISA), or any stock purchase, stock option, severance,
employment, change-in-control, fringe benefit, collective bargaining, bonus,
incentive, deferred compensation, employee loan or any other employee benefit
plans, agreements, programs, policies or other arrangements, whether or not
subject to ERISA (all such plans, agreements, programs, policies and

8

--------------------------------------------------------------------------------






arrangements, collectively, the "Benefit Plans"). Neither MWE Liberty nor the
Company, nor any of their ERISA Affiliates, have any liability under Section 412
of the Code or Title IV of ERISA.

        Section 3.16    Brokers' Fee.    Except for the fee payable to Morgan
Stanley, which shall be paid by MWE, no broker, finder or similar intermediary
has acted for or on behalf of, or is entitled to any broker, finder or similar
fee or other commission from MWE Liberty, the Company or any of their Affiliates
in connection with this Agreement or the transactions contemplated hereby.

        Section 3.17    Insurance.    MWE Liberty has provided or made available
to NGPMR and the Company a true and complete list of all liability, property,
workers' compensation and other insurance policies currently in effect that
insure or relate to the Assets.

        Section 3.18    Intellectual Property.    Except as set forth on
Schedule 3.18, (a) MWE Liberty owns or has the right to use, and upon Closing
and subject to the Miscellaneous Consents to be obtained after the Closing
pursuant to Section 6.5, the Company will own or have the right to use pursuant
to license, sublicense, agreement (including the Services Agreement) or
otherwise all items of Intellectual Property used in the operation of the
Business as presently conducted, except for such Intellectual Property the
failure of which to own or have the right to use, would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (b) no
third party has asserted in writing delivered to MWE Liberty a claim that MWE
Liberty is infringing on the Intellectual Property of such third party and
(c) to MWE Liberty's Knowledge, no third party is infringing on the Intellectual
Property owned by MWE Liberty.

        Section 3.19    Affiliate Transactions.    Except as set forth on
Schedule 3.19, there are no existing agreements or transactions relating to the
provision of material services (or otherwise providing for the payment of
material amounts) between MWE Liberty, on the one hand, and any of its officers,
managers, directors, employees, or any of their respective Affiliates, on the
other hand. Except for any ownership interest in MWE, no officer, director,
manager or employee of MWE Liberty has any direct or indirect material ownership
interest in any Person with which MWE Liberty has any material business
relationship.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF NGPMR


        NGPMR hereby makes the following representations and warranties to the
Company:

        Section 4.1    Organization.    NGPMR is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware and has all requisite limited liability company power and authority
to own, lease and operate its properties and to carry on its business.

9

--------------------------------------------------------------------------------





        Section 4.2    Authority; Enforceability.    

        (a)   NGPMR has the requisite limited liability company power and
authority to execute and deliver the Transaction Documents to which it is a
party, and to consummate the Transactions. The execution and delivery by NGPMR
of the Transaction Documents to which it is a party, and the consummation by
NGPMR of the Transactions, have been duly and validly authorized by NGPMR and no
other limited liability company proceedings on the part of NGPMR is necessary to
authorize the Transaction Documents or to consummate the Transactions.

        (b)   Each of the Transaction Documents to which NGPMR is a party has
been (or will be, in the case of Transaction Documents to be delivered at
Closing) duly executed and delivered by NGPMR and, assuming the due
authorization, execution and delivery by the other parties thereto, each
Transaction Document to which NGPMR is a party constitutes (or will constitute,
in the case of Transaction Documents to be delivered at Closing) the valid and
binding agreement of NGPMR, and is enforceable against NGPMR in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors' rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

        Section 4.3    No Violation; Consents and Approvals.    

        (a)   The execution, delivery and performance of the Transaction
Documents by NGPMR and the consummation by NGPMR of the Transactions do not and
will not: (i) result in any breach of any provision of the Organizational
Documents, as amended, of NGPMR; (ii) constitute a default (or an event that
with notice or lapse of time or both would give rise to a default) under, or
give rise to any right of termination, cancellation, amendment or acceleration
(with or without notice, lapse of time or both) under any of the terms,
conditions or provisions of any contract, note, bond, mortgage, indenture,
license, agreement or other instrument or obligation to which NGPMR is a party
or by which any of its assets is bound, except to the extent that such default,
termination, amendment, acceleration or cancellation right would not have or be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect; or (iii) result in a violation of any law, statute, rule,
regulation, order, judgment, injunction, decree or other restriction of any
Governmental Authority to which NGPMR is subject (including federal and state
securities laws and regulations) or by which any of its assets is bound.

        (b)   Other than the filings with respect to the HSR Act set forth in
Section 6.1, no declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority is necessary
for the consummation by NGPMR of the Transactions contemplated by the
Transaction Documents, other than such declarations, filings, registrations,
notices, authorization, consents or approvals that have been obtained or made
prior to the Closing.

        Section 4.4    Brokers' Fee.    No broker, finder or similar
intermediary has acted for or on behalf of, or is entitled to any broker, finder
or similar fee or other commission from NGPMR or any of its Affiliates, in
connection with this Agreement or the transactions contemplated hereby.


ARTICLE 5
INDEMNIFICATION


        Section 5.1    Survival.    

        (a)   The representations and warranties of MWE Liberty contained in
Article 3 shall survive the Closing until the date that is ** after the date of
the Closing, with the exception that the representations and warranties in
(i) ** shall survive the Closing until ** after the ** and (ii) ** shall survive
**. The representations and warranties of NGPMR contained in ** shall survive
**,

10

--------------------------------------------------------------------------------



with the exception that the representations and warranties in ** shall survive
the Closing until the date that is ** after the date of the Closing.

        (b)   All covenants and agreements contained herein that by their terms
are to be performed in whole or in part subsequent to the Closing, shall survive
the Closing in accordance with their terms; provided that the agreement by MWE
Liberty to indemnify the NGPMR Covered Persons pursuant to ** shall survive the
Closing until the date that is ** after the Closing Date; provided further that
the covenants contained in Section 6.3 shall survive **.

        (c)   The period of time a representation or warranty or covenant or
agreement survives the Closing pursuant to this Section 5.1 shall be the
"Survival Period" with respect to such representation or warranty or covenant or
agreement. In the event notice of any claim for indemnification under this
Article 5 shall have been asserted in writing within the applicable Survival
Period and such claim has not been finally resolved by the expiration of such
Survival Period, the representations or warranties or covenants or agreements
that are the subject of such claim shall survive, but only to the extent of the
underlying facts of the claim (so long as the facts or circumstances alleged to
give rise to such claim have been specified in reasonable detail and are not
based on speculative facts, circumstances or other events) as made prior to the
expiration of the Survival Period, until such claim is finally resolved.

        Section 5.2    Indemnification by the Company.    

        (a)   Subject to the terms of this Article 5, from and after the
Closing, the Company shall indemnify, defend and hold harmless MWE Liberty and
its Affiliates and their respective directors, members, managers, stockholders,
officers, partners, employees, agents, consultants, attorneys, representatives,
successors, transferees and assignees (collectively, the "MWE Liberty Covered
Persons") from and against any losses, claims, damages, liabilities (including
STRICT LIABILITY), costs and expenses (including reasonable attorneys' fees and
expenses), interest, penalties, judgments and settlements of any and every kind
and character, known or unknown, fixed or contingent (collectively, "Losses"),
incurred, arising out of, or relating to, the Assumed Liabilities except to the
extent such Losses arise from the same facts and circumstances as a good faith
indemnification claim by the Company or NGPMR pursuant to Section 5.3.

        (b)   Subject to the terms of this Article 5, from and after the
Closing, the Company shall indemnify, defend and hold harmless the NGPMR Covered
Persons to the fullest extent permitted by law, from and against any Losses
incurred, arising out of or related to those items set forth in Section 5.3 (for
which MWE Liberty has an obligation to indemnify the NGPMR Covered Persons) to
the extent that MWE Liberty fails to remedy such Losses pursuant to
Section 5.7(b).

        Section 5.3    Indemnification by MWE Liberty.    Subject to the terms
of this Article 5, from and after the Closing, MWE Liberty shall indemnify,
defend and hold harmless the Company, NGPMR and its Affiliates and their
respective directors, members, managers, stockholders, officers, partners,
employees, agents, consultants, attorneys, representatives, successors,
transferees and assignees (collectively, the "NGPMR Covered Persons") to the
fullest extent permitted by law, from and against any Losses, incurred, arising
out of or relating to (a) any breach of any of the representations or warranties
(in each case, when made) of MWE Liberty contained in Article 3, (b) any breach
of any of the covenants of MWE Liberty contained in this Agreement, (c) the
ownership, management or operation of the Assets prior to the Closing Date,
other than the Specified Liabilities, (d) those items listed on Schedule 5.3(d)
or (e) those items listed on Schedule 5.3(e). It is acknowledged and agreed by
the Parties that the indemnity obligations of MWE Liberty under Section 5.3(d)
and Section 5.3(e) shall ** by ** in the **.

        Section 5.4    Indemnification by NGPMR.    Subject to the terms of this
Article 5, from and after the Closing, NGPMR shall indemnify and hold harmless
the MWE Liberty Covered Persons, to the fullest

11

--------------------------------------------------------------------------------



extent permitted by law, from and against Losses incurred, arising out of or
relating to (i) any breach of any of the representations or warranties (in each
case, when made) of NGPMR contained in Article 4 or (ii) any breach of any of
the covenants of NGPMR in this Agreement.

        Section 5.5    No Effect on Services Agreement and Company Operating
Agreement.    Notwithstanding anything to the contrary contained in this
Agreement, no provision of Section 5.2 or Section 5.3 shall be construed to have
any effect upon, or to otherwise limit, any indemnification obligation contained
in the Services Agreement or the Company Operating Agreement.

        Section 5.6    Third Party Claims Procedures.    

        (a)   In the event that any action, suit, claim or proceeding is
commenced by a third party involving a claim for which a party required to
provide indemnification hereunder (an "Indemnifying Party") may be liable to a
party entitled to indemnification (an "Indemnified Party") hereunder (a "Third
Party Claim"), the Indemnified Party shall promptly notify the Indemnifying
Party in writing of such Third Party Claim indicating the nature of such claim
and the basis therefore (the "Claim Notice") and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof; provided that if the Indemnifying
Party does not promptly take reasonable action to assume such defense, the
Indemnified Party may lead the defense of such potentially indemnified claim and
the Indemnifying Party shall be liable for all additional costs and expenses
incurred by the Indemnified Party in connection therewith, provided further,
that no failure of any Indemnified Party to give such Claim Notice and no delay
on the part of the Indemnified Party in giving any such Claim Notice shall
relieve the Indemnifying Party of any indemnification obligation hereunder
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

        (b)   An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, such counsel shall be at the expense of
the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding, be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties; provided, however, that in the case a single firm of
attorneys would be inappropriate due to actual or potential differing interests
or conflicts between such Indemnified Parties and any other party represented by
such counsel in such Proceeding or otherwise, then the Indemnifying Party shall
be liable for the fees and expenses of one additional firm of attorneys with
respect to such Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party (which in the event
that the Indemnified Party is the Company shall include the written consent of
NGPMR, not to be unreasonably withheld), effect any settlement of any pending
Proceeding in respect of which any

12

--------------------------------------------------------------------------------






Indemnified Party is a party, unless (A) such settlement includes a full and
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding, (B) does not contain any
admission of wrongdoing or illegal conduct and (C) the Indemnifying Party has
agreed in writing that it is liable to the Indemnified Party for an
indemnification payment in respect of the full amount of the settlement.

        Section 5.7    Satisfaction of Claims for Indemnification.    

        (a)   The Parties agree that in the event any Losses are determined to
have been incurred as a result of an indemnification claim pursuant to
Section 5.3, MWE Liberty shall have the right to first satisfy and discharge any
such Losses by either (i) ** for such Losses and/or (ii) ** such Losses;
provided that, (i) if and to the extent any such ** for any ** for which it is
entitled to indemnity hereunder, MWE Liberty shall indemnify NGPMR ** for any
such Losses pursuant to Section 5.7(b) and (ii) in no event shall ** a claim for
indemnification made pursuant to this Article 5 has been satisfied **, or that
** any obligation hereunder, **.

        (b)   In the event that MWE Liberty fails to satisfy in full any Losses
in accordance with Section 5.7(a) ** such Losses being finally determined, MWE
Liberty shall satisfy any such claim for indemnification by either (i) ** for
any Losses incurred by NGPMR ** or (ii) having ** (as such term is defined in
the Company Operating Agreement) ** the amount of any such Company Loss that has
not been satisfied in full pursuant to Section 5.7(a); provided that ** set
forth above by providing ** within 30 days of such Losses being finally
determined. In the event that unremedied Losses are to be indemnified pursuant
to clause (ii) of this Section 5.7(b), MWE Liberty and NGPMR shall ** the
Company Operating Agreement ** an amount equal to such unremedied Loss.

        Section 5.8    Limits on Indemnification.    

        (a)   In calculating amounts payable to an Indemnified Party, the amount
of any indemnified Losses shall be determined without duplication of any other
Loss for which an indemnification claim has been made or could be made under any
other representation, warranty, covenant, or agreement and shall be computed net
of (i) payments actually recovered by the Indemnified Party under any insurance
policy with respect to such Losses and (ii) any prior or subsequent actual
recovery by the Indemnified Party from any Person with respect to such Losses
and (iii) any Tax Benefit accruing to any Indemnified Party on account of such
Losses.

        (b)   Notwithstanding any other provision of this Agreement, in no event
shall any Party be liable for punitive, special, incidental, indirect,
consequential or lost profits damages of any kind or nature, regardless of the
form of action through which such damages are sought, except for any such
damages recovered by any third party against any Party in respect of which such
Party would otherwise be entitled to indemnification pursuant to the terms
hereof.

        (c)   In addition to being entitled to exercise all rights provided
herein, including recovery of damages, the Parties will be entitled to specific
performance under this Agreement. The Parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

        (d)   If the Closing occurs, neither the Company nor NGPMR will be
entitled to indemnity under ** of this Agreement for Losses with respect to any
claim under ** until the aggregate amount of all such claims **, and thereafter,
the Company and/or NGPMR shall ** Losses **; provided however, that all Losses
resulting from or arising out of any ** shall be indemnified against ** to the
**. Except for a claim of actual fraud involving a knowing and intentional
misrepresentation or omission of a material fact or willful or intentional
breach, in no event will

13

--------------------------------------------------------------------------------






the aggregate liability of (i) ** under ** and (ii) ** under ** in respect of **
claims of ** under ** exceed **; provided, however, that the aggregate liability
of ** under ** with respect to ** shall not exceed **; provided, further that
the aggregate liability of ** under ** in respect of ** claims of ** under **
with respect to ** shall not exceed **. Notwithstanding anything to the contrary
in this Agreement, in no event shall the aggregate liability of (i) ** arising
under this Agreement and from the transactions contemplated hereby exceed ** and
(ii) ** arising under this Agreement and from the transactions contemplated
hereby exceed **. The reimbursement and indemnification obligations set forth in
** shall not be subject to any of the limitations set forth in this Section 5.8.

        (e)   In no event shall the ** recovery of any Losses pursuant to this
Article 5 be duplicative.

        (f)    The remedies provided in this Article 5 shall be the sole and
exclusive legal remedies of the Parties, from and after the Closing, with
respect to this Agreement and the transactions contemplated hereby; provided
that nothing in this Section 5.8(f) shall prevent either Party from (i) seeking
specific performance, injunctive and/or equitable relief for claims of breach or
failure to perform covenants performable under this Agreement at any time after
the Closing or (ii) pursuing, and recovering in respect of, any claim based on
actual fraud involving a knowing and intentional misrepresentation or omission
of a material fact or willful or intentional breach.

        Section 5.9    Extent of Indemnification.    WITHOUT LIMITING THE SCOPE
OF THE INDEMNIFICATION, DISCLAIMER, RELEASE AND ASSUMPTION OBLIGATIONS SET FORTH
IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, AN INDEMNIFIED PERSON
SHALL BE ENTITLED TO INDEMNIFICATION HEREUNDER IN ACCORDANCE WITH THE TERMS
HEREOF, REGARDLESS OF WHETHER THE INDEMNIFIABLE LOSS GIVING RISE TO ANY SUCH
INDEMNITY OBLIGATION IS THE RESULT OF THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL FAULT OR VIOLATION OF
ANY LAW OF OR BY ANY SUCH INDEMNIFIED PERSON.

        Section 5.10    No Reliance.    THE REPRESENTATIONS AND WARRANTIES OF
MWE LIBERTY CONTAINED IN ARTICLE 3 CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF MWE LIBERTY TO THE COMPANY IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY. THE REPRESENTATIONS AND WARRANTIES OF
NGPMR CONTAINED IN ARTICLE 4 CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS
AND WARRANTIES OF NGPMR TO THE COMPANY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY. EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES (IN EACH
CASE, AS MODIFIED BY THE SCHEDULES HERETO), NONE OF MWE LIBERTY, THE COMPANY,
NGPMR OR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO SUCH PARTIES, THE ASSETS OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
WITH RESPECT TO THE DISTRIBUTION TO, OR ANY SUCH PERSON'S RELIANCE ON, ANY
INFORMATION, DOCUMENTS OR OTHER MATERIAL MADE AVAILABLE TO SUCH PERSON IN ANY
DATA ROOM, MANAGEMENT PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF, OR IN
CONNECTION WITH, THE TRANSACTIONS CONTEMPLATED HEREBY). EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES (IN EACH CASE, AS MODIFIED BY THE SCHEDULES
HERETO), EACH PARTY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS
AFFILIATES, OFFICERS, DIRECTORS,

14

--------------------------------------------------------------------------------




EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING OPINION, INFORMATION,
PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY PARTY OR ANY
DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT, OR REPRESENTATIVE OF SUCH PARTY
OR ANY OF ITS AFFILIATES).


ARTICLE 6
COVENANTS


        Section 6.1    HSR Filing.    

        (a)   As promptly as reasonably possible following the execution of this
Agreement, but in no event later than 10 Business Days following such date,
NGPMR shall make such filings as may be required under the Hart-Scott-Rodino
Anti-Trust Improvements Act of 1976 ("HSR Act") with respect to the transactions
contemplated by this Agreement and, in making such filings, NGPMR shall request
early termination of the waiting period specified in the HSR Act. Thereafter,
NGPMR shall file as promptly as possible all reports or other documents required
or requested by the U.S. Federal Trade Commission ("FTC") or the U.S. Department
of Justice ("DOJ") pursuant to the HSR Act or otherwise including requests for
additional information concerning such transactions. Without limiting the
foregoing, NGPMR and MWE Liberty shall use commercially reasonable efforts to
cooperate and oppose any preliminary injunction sought by any Governmental
Authority under the HSR Act preventing the consummation of the transactions
contemplated by this Agreement. NGPMR and MWE Liberty shall cause their
respective counsel to furnish the other party such necessary information and
reasonable assistance as the other may reasonably request in connection with
NGPMR's preparation of necessary filings or submissions under the provisions of
the HSR Act. NGPMR shall cause its counsel to supply to MWE Liberty copies of
the date stamped receipt copy of the cover letters delivering the filings or
submissions required under the HSR Act to the FTC or DOJ, as applicable.
Notwithstanding anything in this Section 6.1 to the contrary, neither NGPMR nor
MWE, nor any of their Affiliates, shall be required by this Section 6.1 to take
any action that would require or result in holding separate or divesting assets
or operations of NGPMR, MWE Liberty or any of their Affiliates in order to have
satisfied their obligation to use their commercially reasonable efforts under
this Section 6.1.

        (b)   The cost all filing or application fees associated with filings
under the HSR Act shall be **. Within two Business Days of filing under the HSR
Act, **.

        Section 6.2    Tax Effect.    

        (a)   None of the Parties (nor such Parties' counsel or accountants) has
made or is making any representations to any other Party (nor such Party's
counsel or accountant) concerning any of the Tax effects of the transactions
provided for in this Agreement. Each Party hereto represents that it has
obtained, or may obtain, independent Tax advice with respect thereto and upon
which it, if so obtained, has solely relied.

        Section 6.3    Tax Matters.    

        (a)   Each of the Parties agrees to cooperate fully with each other
Party to enable each Party to more accurately determine its own tax liability
and to minimize such liability to the extent legally permissible. Each Party
shall provide and make available to each other Party such records as a Party may
reasonably request for the defense of any audit, examination, administrative
appeal or litigation of any Tax Return or other similar governmental report or
form.

        (b)   MWE Liberty shall be liable for, and shall indemnify, defend and
hold harmless the Company for, any and all liability for Taxes with respect to
the Assets for any taxable period ending on or before the Closing Date
("Pre-Closing Tax Period") and with respect to any taxable period that begins on
or before and ends after the Closing Date ("Straddle Period"), for the

15

--------------------------------------------------------------------------------






portion thereof ending on the Closing Date. In the case of any Straddle Period,
the amount of Taxes with respect to the Assets allocable to the portion of the
Straddle Period ending on the Closing Date shall be deemed to be the amount of
such Taxes for the entire period (or, in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period)
multiplied by a fraction, the numerator of which is the number of calendar days
in the applicable period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire relevant
period.

        (c)   Ad valorem property Taxes imposed on or with respect to the Assets
for the taxable period (for purposes of this section, "taxable period" means the
period beginning on the assessment date for ad valorem property Taxes through
the day before the next assessment date for such Taxes) that contains the
Closing Date shall be prorated between MWE Liberty and Company based on the
relative number of days prior to the Closing Date and on and after the Closing
Date during the taxable period, with MWE Liberty being responsible for such
prorated ad valorem property Taxes for the period prior to the Closing Date and
Company being responsible for such prorated ad valorem property Taxes for the
period beginning on the Closing Date. Upon receipt of the ad valorem property
Tax bills for the taxable period that contains the Closing Date, MWE Liberty
shall calculate the prorated ad valorem property Taxes and shall bill Company
for such amount, with Company making such payment within 20 days of receipt of
such bill. Company shall promptly forward to MWE Liberty any ad valorem property
Tax bills for the taxable period that contains the Closing Date that are
received by Company. MWE Liberty shall be responsible as between MWE Liberty and
Company for the payment of the total amount of ad valorem property Taxes imposed
on or with respect to the Assets for the taxable period that contains the
Closing Date.

        Section 6.4    Further Assurances.    From time to time after the
Closing Date, and without any further consideration, the Parties agree to, and
MWE Liberty agrees to cause its Affiliates to, as applicable, execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
Laws, as may be reasonably necessary to give effect to the transactions
consummated by this Agreement and to collect and reduce to the possession of the
Company the Assets and to effect the assumption by the Company of the Assumed
Liabilities.

16

--------------------------------------------------------------------------------





        Section 6.5    Consents.    Except for those consents listed on
Schedule 7.2(c), which are required to be obtained prior to the Closing, MWE
Liberty shall use commercially reasonable efforts to obtain and, to the extent
that any Assets are held in the name of an Affiliate of MWE Liberty, cause its
Affiliates to use commercially reasonable efforts to obtain, any other consents
of third parties, including Governmental Authorities, which are required to be
obtained for the assignment of the Assets to the Company (the "Consents") prior
to the Closing. Prior to obtaining the Consents, any Asset that is not otherwise
assignable or transferable (each a "Non-Assigned Asset") shall be deemed to be
held by MWE Liberty or such Affiliate, as applicable, at all times during the
Holding Period in accordance with this Section. During the Holding Period, MWE
Liberty shall and shall cause its Affiliates to, to the extent MWE Liberty or
its Affiliates may lawfully and validly do so, grant to the Company a
non-exclusive right and license to use each such Non-Assigned Asset and provide
the Company with the economic benefits and risks of ownership of the
Non-Assigned Assets, the intent of the parties being to provide the Company, to
the extent the same can be reasonably done, with the same access and ability to
utilize such Non-Assigned Assets as if such Non-Assigned Assets had been
included within the Assets. Upon receipt of the Consent related to a
Non-Assigned Asset, such Non-Assigned Asset shall automatically be deemed to be
an Asset without the need for any further action on the part of the parties or
any other Person and without the payment of any additional consideration, but
subject to the provisions of Section 6.4. The Company shall cooperate in good
faith with MWE Liberty and its Affiliates in connection with the pursuit of the
Consents.

        Section 6.6    Expenses.    Except to the extent otherwise specifically
provided herein, all costs and expenses incurred by NGPMR in connection with the
Transaction Documents and the Transactions shall be paid by **, including all
fees of its legal counsel, financial and business advisers and accountants;
provided that the ** to be **. MWE Liberty shall bear its own expenses incurred
in connection with the Transaction Documents and the Transactions whether or not
the Transactions are consummated, including all fees of its legal counsel,
financial and business advisers and accountants (which for clarity purposes
shall include the fees of Morgan Stanley).

        Section 6.7    Public Statements.    The Parties shall consult with each
other prior to issuing any public announcement, statement or other disclosure
with respect to this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby and neither MWE Liberty on one hand
nor NGPMR on the other shall issue any such public announcement, statement or
other disclosure without having first received the written consent of the other
Party, except as may be required by law.

        Section 6.8    Conduct of Business.    From the date of this Agreement
through the Closing, MWE Liberty shall operate the Business in the ordinary
course and, without limiting the generality or effect of the foregoing, MWE
Liberty shall use reasonable efforts to maintain the Assets, comply with all
applicable Laws, and preserve intact the Business and its relationships with
customers, suppliers and others having business relationships with it, in each
case in all material respects. Without limiting the generality or effect of the
foregoing, except as set forth on Schedule 3.4(b) or as contemplated in
Section 7.2(e), prior to the Closing, without the prior written consent of
NGPMR, which consent shall not be unreasonably withheld, neither MWE Liberty nor
the Company shall (a) enter into any commercial contracts with an expected
annual revenue in excess of ** (b) enter into any commercial, capital or
construction contracts reasonably expected to cause the Company to incur
obligations in excess of ** or (c) make any capital expenditures in excess of **
in the aggregate.

17

--------------------------------------------------------------------------------




ARTICLE 7
CONDITIONS PRECEDENT


        Section 7.1    Conditions to Each Party's Obligations.    The respective
obligation of each Party to effect the transactions contemplated hereby is
subject to the satisfaction at or prior to the date hereof of the following
conditions:

        (a)   NGPMR shall have made all filings required under the HSR Act and
the applicable waiting periods shall have expired or been terminated without any
conditions that would require or result in either NGPMR or MWE Liberty holding
separate or divesting assets or operations.

        (b)   No temporary restraining order, preliminary or permanent
injunction or other order (whether temporary, preliminary or permanent) issued
by any court or other Governmental Authority of competent jurisdiction or other
legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated by this Agreement.

        (c)   No legal proceeding shall be pending that involves any challenge
to or seeking damages or other relief in connection with the transactions
contemplated by this Agreement or that may have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise
interfering with the transactions contemplated by this Agreement.

        (d)   The Credit Agreement shall be amended concurrent with the Closing
to (i) exclude the Company as a Subsidiary and as a Loan Party (as such terms
are defined in the Credit Agreement), (ii) release the Assets to be contributed
to the Company at Closing from any Liens (as such term is defined in the Credit
Agreement) under the Credit Agreement and (iii) permit MWE Liberty's initial
contribution to, and future investments in, the Company.

        (e)   (i) The Company shall ** (as such term is defined in the **) under
the ** and (ii) MWE Liberty shall provide a certificate to NGPMR, dated as of
the Closing Date, certifying that the condition specified in this Section 7.1(e)
have been satisfied, together with supporting documentation that **.

        Section 7.2    Conditions to NGPMR's Obligations.    The obligation of
NGPMR to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the following conditions, any one or more of which may be
waived in writing by NGPMR:

        (a)    Representations, Warranties and Covenants of MWE Liberty.    (i)
Each of the representations and warranties of MWE Liberty made in this Agreement
will be true and correct as of the date of this Agreement (except to the extent
such representations and warranties speak to an earlier date, in which case as
of such earlier date) and as of the Closing (as if made anew at and as of the
Closing, except to the extent such representations speak to an earlier date, in
which case as of such earlier date) except to the extent the failure of such
representations and warranties to be true and correct as of the Closing Date has
not had, and is not reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect (provided that for purposes of determining
whether the condition set forth in this sentence has been satisfied, all
"Material Adverse Effect" and other materiality qualifiers contained in the MWE
Liberty's representations and warranties shall be disregarded), and (ii) MWE
Liberty shall have performed or complied in all material respects with all of
the covenants and agreements required by this Agreement to be performed or
complied with by MWE Liberty on or before the Closing;

        (b)    No Material Adverse Effect.    Since the date of the Agreement,
there shall not have been any Material Adverse Effect with respect to MWE
Liberty or the Assets;

        (c)    Third Party Consents; Governmental Approvals.    The consents,
authorizations, approvals, exemptions and/or waivers listed on Schedule 7.2(c)
shall have been received or obtained by MWE Liberty;

18

--------------------------------------------------------------------------------



        (d)    Purchase and Sale Agreement.    The closing contemplated by that
certain Purchase and Sale Agreement, dated as of **, between ** and MWE Liberty
and/or the Company, shall have occurred;

        (e)    ** Agreements.    The agreements between MWE Liberty and ** to
(i) include ** from the **, (ii) provide for an ** to result in an ** and
(iii) increase ** to **; and

        (f)    Closing Documents.    MWE Liberty shall have delivered or caused
to be delivered all of the closing deliveries set forth in Section 2.4(b).

        Section 7.3    Conditions to MWE Liberty's Obligations.    The
obligation of MWE Liberty to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions, any one or
more of which may be waived in writing by MWE Liberty:

        (a)    Representations, Warranties and Covenants of NGPMR.    (i) Each
of the representations and warranties of NGPMR made in this Agreement will be
true and correct as of the date of this Agreement (except to the extent such
representations and warranties speak to an earlier date, in which case as of
such earlier date) and as of the Closing (as if made anew at and as of the
Closing, except to the extent such representations and warranties speak to an
earlier date, in which case as of such earlier date) except to the extent the
failure of such representations and warranties to be true and correct as of the
Closing Date has not had, and is not reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect (provided that for purposes of
determining whether the condition set forth in this sentence has been satisfied,
all "Material Adverse Effect" and other materiality qualifiers contained in the
NGPMR's representations and warranties shall be disregarded), and (ii) NGPMR
shall have performed or complied in all material respects with all of the
covenants and agreements required by this Agreement to be performed or complied
with by NGPMR on or before the Closing; and

        (b)    Closing Documents.    MWE shall have delivered or caused to be
delivered all of the closing deliveries set forth in Section 2.4(a).


ARTICLE 8
TERMINATION


        Section 8.1    Termination.    At any time prior to the Closing, this
Agreement may be terminated and the transactions contemplated hereby abandoned:

        (a)   by the mutual consent of NGPMR and MWE Liberty as evidenced in
writing signed by each of NGPMR and MWE Liberty;

        (b)   by NGPMR, if there has been a breach by MWE Liberty of any
representation, warranty or covenant contained in this Agreement that has
prevented the satisfaction of any condition to the obligations of NGPMR at the
Closing and, if such breach is of a character that it is capable of being cured,
such breach has not been cured by MWE Liberty within thirty (30) days after
written notice thereof from NGPMR; provided that NGPMR is not then in material
breach of the condition set forth in Section 8.1(c);

        (c)   by MWE Liberty, if there has been a breach by NGPMR of any
representation, warranty or covenant contained in this Agreement that has
prevented the satisfaction of any condition to the obligations of MWE Liberty at
the Closing and, if such breach is of a character that it is capable of being
cured, such breach has not been cured by NGPMR within thirty (30) days after
written notice thereof from MWE Liberty provided that MWE Liberty is not then in
material breach of the condition set forth in Section 8.1(b);

        (d)   by either NGPMR or MWE Liberty if any Governmental Authority
having competent jurisdiction has issued a final, non-appealable order, decree,
ruling or injunction (other than a

19

--------------------------------------------------------------------------------






temporary restraining order) or taken any other action permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement; or

        (e)   by either NGPMR or MWE Liberty, if the transactions contemplated
hereby have not been consummated by March 13, 2009, provided that neither NGPMR
nor MWE Liberty will be entitled to terminate this Agreement pursuant to this
Section 8.1(e) if such Person's breach of this Agreement has prevented the
consummation of the transactions contemplated by this Agreement.

        Section 8.2    Effect of Termination.    If this Agreement is terminated
under Section 8.1, all further obligations of the Parties under this Agreement
will terminate without further liability or obligation of either Party to the
other Parties hereunder; provided, however, nothing herein shall prejudice the
ability of the non-breaching party from seeking damages from any other Party for
any actual fraud involving a knowing and intentional misrepresentation or
omission of a material fact or willful or intentional breach of this Agreement,
including attorneys' fees and the right to pursue any remedy at law or in
equity; provided further that if NGPMR terminates this Agreement as a result of
a failure of a condition set forth in Section 8.1(b) due to a material
misrepresentation or inaccuracy of a representation or warranty by MWE Liberty
made as of the date hereof, then MWE Liberty shall ** as set forth in **. The
Confidentiality Agreement shall not be affected by a termination of this
Agreement. Nothing in this Section 8.2 will relieve any Party of their
obligation to ** as set forth in **.


ARTICLE 9
GENERAL PROVISIONS


        Section 9.1    Effective Time.    If the transactions contemplated
hereby are consummated in accordance with the terms and conditions of this
Agreement, the ownership of the Assets and the Assumed Liabilities shall be
deemed transferred as of 11:59 p.m., Houston, Texas time, on the Closing Date.

        Section 9.2    Costs; Taxes.    The Company shall be responsible for
recording and filing documents associated with the transfer of the Assets to it
and for all costs and fees associated therewith, including (i) filing the
assignments with appropriate federal, state and local Governmental Authorities
as required by applicable Law and (ii) the payment of any and all stamp,
documentary, real property transfer, sales, gross receipts, use or similar Taxes
or assessments (if any) arising out of the conveyance of the Assets and the
assumption of the Assumed Liabilities as contemplated by this Agreement
(collectively, the "Transfer Taxes"). Each Party shall cooperate with the other
in timely making all filings, returns, reports and forms as may be required in
connection with the payment of the expenses, fees and costs contemplated by the
previous sentence, including delivering all instruments and certificates as are
reasonably necessary to minimize such expenses, fees and costs and to enable the
other Party to timely comply with the filing of any tax return that relates to
such expenses, fees and costs.

        Section 9.3    Notices.    Any notice, demand or communication required
or permitted under this Agreement shall be in writing and delivered personally
or by reputable overnight delivery service or

20

--------------------------------------------------------------------------------




other courier, and shall be deemed to have been duly given as of the date and
time reflected on the delivery receipt, addressed as follows:

If to the Company:

MarkWest Liberty Midstream & Resources, L.L.C.
1515 Arapahoe Street
Tower 2, Suite 700
Denver, Colorado 80202-2126
Attention: Senior Vice President and Chief Operations Officer

and

MarkWest Liberty Midstream & Resources, L.L.C.
1515 Arapahoe Street
Tower 2, Suite 700
Denver, Colorado 80202-2126
Attention: General Counsel

If to MWE Liberty:

MarkWest Liberty Gas Gathering, L.L.C.
1515 Arapahoe Street
Tower 2, Suite 700
Denver, Colorado 80202-2126
Attention: Senior Vice President and Chief Operations Officer

and

MarkWest Liberty Gas Gathering, L.L.C.
1515 Arapahoe Street
Tower 2, Suite 700
Denver, Colorado 80202-2126
Attention: General Counsel

If to NGPMR:

M&R MWE Liberty, LLC
1401 McKinney, Suite 1025
Houston, Texas 77010
Attention: **

with a copy to:

Locke Lord Bissell & Liddell, LLP
600 Travis Street, Suite 3400
Houston, Texas 77002
Fax (713) 229-2518
Attention: **

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 9.3.

        Section 9.4    Binding Effect.    This Agreement will be binding upon,
and will inure to the benefit of, the Parties and their respective successors,
permitted assigns and legal representatives.

        Section 9.5    No Third Party Rights.    The provisions of this
Agreement are intended to bind the Parties as to each other and are not intended
to and do not create rights in any other Person or confer

21

--------------------------------------------------------------------------------




upon any other Person (other than the express beneficiaries of the indemnity
provisions contained in Sections 5.2, 5.3 and 5.4) any benefits, rights or
remedies and no Person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

        Section 9.6    No Waiver.    No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

        Section 9.7    Applicable Law.    THIS AGREEMENT AND THE RIGHTS OF THE
PARTIES HEREUNDER SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE AND ALL RIGHTS AND REMEDIES SHALL BE GOVERNED BY SUCH LAWS WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS; PROVIDED, HOWEVER, THAT MATTERS
CONCERNING TITLE TO THE TRANSFERRED ASSETS SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE JURISDICTION WHERE SUCH TRANSFERRED ASSETS ARE
LOCATED. THE PARTIES FURTHER AGREE THAT ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATING HERETO MAY BE BROUGHT ONLY IN
A FEDERAL OR STATE COURT OF COMPETENT JURISDICTION IN HOUSTON, TEXAS. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, BUT NOT LIMITED TO, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON-CONVENIENCE, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF SUCH
ACTION OR PROCEEDING IN ANY SUCH RESPECTIVE JURISDICTION.

        Section 9.8    Severability.    If any of the provisions of this
Agreement are held by any court of competent jurisdiction to contravene, or to
be invalid under, the laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement. Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid and an
equitable adjustment shall be made and necessary provision added so as to give
effect to the intention of the Parties as expressed in this Agreement at the
time of execution of this Agreement.

        Section 9.9    Amendment or Modification.    This Agreement may be
amended, modified or supplemented from time to time only by a written agreement
executed by all the Parties.

        Section 9.10    Assignment; Deed; Bill of Sale.    No Party shall have
the right to assign its right or obligations under this Agreement without the
prior written consent of the other Parties. To the extent required and permitted
by applicable Law, this Agreement shall also constitute a "deed," "bill of sale"
or "assignment" of the assets and interests referenced herein.

        Section 9.11    Conspicuousness of Provisions.    THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE PROVISIONS CONTAINED IN THIS AGREEMENT THAT ARE
IN CAPITALIZED LETTERS SATISFY THE REQUIREMENT OF THE "EXPRESS NEGLIGENCE RULE"
AND ANY OTHER REQUIREMENT AT LAW OR IN EQUITY THAT PROVISIONS CONTAINED IN A
CONTRACT BE CONSPICUOUSLY MARKED OR HIGHLIGHTED.

        Section 9.12    Counterparts.    This Agreement may be executed in any
number of counterparts with the same effect as if all Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Execution and delivery of this Agreement

22

--------------------------------------------------------------------------------




by exchange of facsimile or other electronically transmitted counterparts
bearing the signature of a Party shall be equally as effective as delivery of a
manually executed counterpart by such Party.

        Section 9.13    No Recourse Against Officers or Directors.    For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director or manager of any Party.

        Section 9.14    Entire Agreement; Supersedure.    This Agreement and the
instruments referenced herein supersede all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
Parties hereto after the date of this Agreement.

[Signature Page Follows]

23

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    MARKWEST LIBERTY GAS GATHERING, L.L.C.
 
 
By:
 
/s/ Frank M. Semple


--------------------------------------------------------------------------------

Frank M. Semple
President and Chief Executive Officer
 
 
MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.
 
 
By:
 
/s/ Frank M. Semple


--------------------------------------------------------------------------------

Frank M. Semple
President and Chief Executive Officer
 
 
M&R MWE LIBERTY, LLC
 
 
By:
 
/s/ **


--------------------------------------------------------------------------------

    Name:   **     Title:   Managing Partner & Chief Executive Officer


Signature Page 1

--------------------------------------------------------------------------------






EXHIBIT A

DEFINED TERMS


"Act" means the Delaware Limited Liability Company Act, 6 Del.C. §§ 18-101 et
seq., as it may be amended from time to time, and any successor thereto.

"Affiliate" means with respect to a Person, any other Person that, directly or
indirectly, Controls, is Controlled by, or is under Common Control with, the
specified Person.

"Agreement" means this Contribution Agreement, as it may be amended,
supplemented or modified from time to time.

"Area of Mutual Interest" has the meaning ascribed to such term in the Company
Operating Agreement.

"Assets" shall have the meaning set forth in Section 2.1(b).

"Assignment and Assumption" shall have the meaning set forth in
Section 2.4(b)(v).

"Assumed Liabilities" shall have the meaning set forth in Section 2.2.

"Base Cap" means **.

"Basket Amount" means **.

"Benefit Plans" shall have the meaning set forth in Section 3.15(b).

"Business" shall have the meaning set forth in the recitals.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or authorized by law to be closed in the
State of Texas or the State of Colorado.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §9601 et seq., as amended.

"Class A Interests" has the meaning ascribed to such term in the Company
Operating Agreement.

"Class A Member" has the meaning ascribed to such term in the Company Operating
Agreement.

"Class A Percentage Interests" has the meaning ascribed to such term in the
Company Operating Agreement.

"Class B Interests" has the meaning ascribed to such term in the Company
Operating Agreement.

"Class B Member" has the meaning ascribed to such term in the Company Operating
Agreement.

"Claim Notice" shall have the meaning set forth in Section 5.6(a).

"Closing" shall have the meaning set forth in Section 2.3.

"Closing Date" shall have the meaning set forth in Section 2.3.

"Code" means the Internal Revenue Code of 1986, as amended.

"Company" shall have the meaning set forth in the preamble.

** means an amount equal to the lesser of (a) ** or (b) the ** at the time of an
indemnification claim pursuant to **, in each case, less any amount paid by **
in respect of indemnification claims under this Agreement.

"Company Operating Agreement" shall have the meaning set forth in the recitals.

"Confidentiality Agreement" shall mean that certain Amended and Restated
Confidentiality Agreement, dated as of **, by and between MarkWest Energy
Partners, L.P. and NGP Midstream & Resources, L.P.

A-1

--------------------------------------------------------------------------------



"Consents" shall have the meaning set forth in Section 6.5.

"Control," including the correlative terms "Controlling," "Controlled by" and
"under Common Control with" means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
the management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.
For the purposes of this definition, ownership of more than 50% of the voting
interests of any entity shall be conclusive evidence that Control exists.

"Credit Agreement" means that certain Credit Agreement, dated as of February 20,
2008, among MWE, certain subsidiary guarantors, Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the other lenders party thereto.

"Disclosed Liabilities" means any and all liabilities of MWE Liberty and/or the
Company (i) arising from or relating to matters set forth on the disclosure
schedules of MWE Liberty or (ii) set forth on the Trial Balance or arising after
the date of the Trial Balance in the ordinary course of business.

"DOJ" shall have the meaning set forth in Section 6.1(a).

"Effective Date" means 12:01 a.m. on January 1, 2009.

"Environmental Claim" means any Proceeding or Loss resulting from or arising out
of: (i) violation of or liability (including STRICT LIABILITY) under any
Environmental Law or Environmental Permit; (ii) the performance of an
Environmental Response; (iii) unlawful exposure to Hazardous Substances; or
(iv) the Release of any Hazardous Substances.

"Environmental Laws" means any and all applicable laws (including common law),
rules, ordinances, codes, decrees, judgments, directives, judicial or
administrative orders or regulations of any Governmental Authority having
jurisdiction over MWE Liberty or its Assets pertaining to prevention of
pollution, protection of the environment, remediation of contamination, or
workplace health and safety, including CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act,
33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right-to-Know
Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;
each as amended, and all similar laws, rules and regulations of any Governmental
Authority having jurisdiction over MWE Liberty or its Assets.

"Environmental Permits" means Permits required under Environmental Law.

"Environmental Response" means any action required under Environmental Law:
(i) to prevent, respond to, remove, remediate, abate, investigate or monitor the
release or threatened release of Hazardous Substances at, on, in, about, under,
within or near the air, soil, surface water, groundwater, or other environmental
media; or (ii) to correct a violation under Environmental Law.

"ERISA" shall have the meaning set forth in Section 3.15(b).

"ERISA Affiliate" means any entity (whether or not incorporated) which is a
member of a controlled group including MWE Liberty or the Company or which is
under Common Control with MWE Liberty or the Company within the meaning of
Sections 414(b), (c), (m) or (o) of the Code.

"Excluded Assets" shall have the meaning set forth in Section 2.1(b)(ii).

"FTC" shall have the meaning set forth in Section 6.1(a).

"GAAP" means generally accepted accounting principles in the United States.

A-2

--------------------------------------------------------------------------------



"Governmental Authority" means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

"Hazardous Substances" means and includes each substance, waste or material
regulated, defined, designated or classified as a hazardous waste, hazardous
substance, hazardous material, pollutant, contaminant or toxic (or words of
similar import) substance under any Environmental Law and any petroleum or
petroleum products that have been Released into the environment, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls and naturally occurring radioactive material.

"Holding Period" means, for any particular Non-Assigned Asset, the period
beginning on the Closing Date and ending on the earlier of (i) the date upon
which the contract or agreement for which the Consent was not obtained expires,
or (ii) the date upon which such Consent or an alternative arrangement is
obtained on terms that are substantially similar in operational and economic
effects as would have been achieved if the Non-Assigned Asset had been included
within the Assets.

"HSR Act" shall have the meaning set forth in Section 6.1(a).

"Indebtedness" of any Person means any obligations of such Person: (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of goods and services (other
than trade payables incurred in the ordinary course of business), (d) under
capital leases or (e) in the nature of guarantees of the obligations described
in clauses (a) through (d) above of any other Person.

"Indemnified Party" shall have the meaning set forth in Section 5.6(a).

"Indemnifying Party" shall have the meaning set forth in Section 5.6(a).

"Indentures" means (a) that certain Indenture, dated as of April 15, 2008, by
and among MWE, MarkWest Energy Finance Corporation, a Delaware corporation, the
Subsidiary Guarantors (as defined therein), and Wells Fargo Bank, National
Association, a national banking association, as trustee, (b) that certain
Indenture, dated as of July 6, 2006, by and among MWE, MarkWest Energy Finance
Corporation, a Delaware corporation, the Subsidiary Guarantors (as defined
therein), and Wells Fargo Bank, National Association, a national banking
association, as trustee, as amended and supplemented, and (c) that certain
Indenture, dated as of October 25, 2004, by and among MWE, MarkWest Energy
Finance Corporation, a Delaware corporation, the Subsidiary Guarantors (as
defined therein), and Wells Fargo Bank, National Association, a national banking
association, as trustee, as amended and supplemented.

"Initial Budget" shall have the meaning ascribed to such term in the Company
Operating Agreement.

"Intellectual Property" means intellectual property rights, statutory or common
Law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (b) copyrights and any applications or
registrations for any of the foregoing; and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae, specifications, and lists of suppliers, vendors, customers,
and distributors.

"Investment Balance" shall have the meaning ascribed to such term in the Company
Operating Agreement.

"Knowledge" means the actual knowledge of the Persons listed on Schedule 1.1.

A-3

--------------------------------------------------------------------------------



"Law" means any law, statute, code, ordinance, order, rule, rules of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement of any Governmental
Authority.

"Losses" shall have the meaning set forth in Section 5.2.

"Material Adverse Effect" means any effect, event, development or change,
(a) which individually or in the aggregate with all effects, events,
developments or changes is or is reasonably likely to become materially adverse
to the business, assets, liabilities, properties, results of operations or
financial condition of the Person, taken as a whole, or (b) prevents or has an
adverse effect on the ability of the Person to execute and perform their
obligations under this Agreement or the other Transaction Documents or to
consummate the transactions contemplated hereby and thereby in accordance with
the terms hereof and thereof, excluding any such result or consequence resulting
from or related to (i) changes in general economic, political or business
conditions which affect the Person, except any such changes that affect the
Person in a disproportionate manner compared to similarly situated participants
in the industries in which the Person operates; (ii) conditions affecting the
oil and gas industry or oil and gas services industry generally except any such
changes that affect the Person in a disproportionate manner compared to
similarly situated participants in the industries in which the Person operates;
(iii) any change in law or in accounting rules except any such change that
affects the Person in a disproportionate manner compared to similarly situated
participants in the industries in which the Person operates; or (iv) conditions
or effects that have been demonstrated by the Person as resulting from the
announcement of the existence of this Agreement.

"Material Contracts" shall mean all contracts, agreements, personal property
leases, commitments, understandings or instruments of MWE Liberty or by which
MWE Liberty is bound that (a) is reasonably expected to (i) result in
expenditures or liabilities in excess of ** or (ii) generate annual revenues in
excess of **, (b) contains any provision or covenant, which after the Closing
will apply to the Business, or the Company, prohibiting or materially
restricting MWE Liberty from engaging in any lawful business activity or
competing with any person or entity within the Area of Mutual Interest (as such
term is defined in the Company Operating Agreement), (c) relates to Indebtedness
of MWE Liberty or (d) is in respect of any partnership, joint venture or other
similar agreement or arrangement or otherwise relates to the joint ownership or
operation of the assets owned by MWE Liberty.

"Members" shall have the meaning set forth in the recitals.

"Miscellaneous Consents" means (a) all Consents that are not set forth on
Schedule 7.2(c) and which relate to interests in real property, including,
without limitation, leases, rights-of-way, easements and other property use
agreements and (b) Permits or Environmental Permits issued by Governmental
Authorities which are required in connection with the ownership or operation of
the Assets **, and which Consents shall include any requirements of the
applicable Governmental Authorities requiring the reissuance of any such Permits
or Environmental Permits in connection with the Closing and by the Transaction
Documents.

"MWE" means MarkWest Energy Partners, L.P., a Delaware limited partnership.

"MWE **" means an amount equal to MWE Liberty's ** as of the Closing Date after
giving effect to ** the Company contemplated hereby (prior to the **).

"MWE Liberty" shall have the meaning set forth in the preamble.

"MWE Liberty Covered Person" shall have the meaning set forth in Section 5.2.

"NGPMR" shall have the meaning set forth in the preamble.

"NGPMR Covered Persons" shall have the meaning set forth in Section 5.3.

"Non-Assigned Asset" is defined in Section 6.5.

A-4

--------------------------------------------------------------------------------



"Organizational Documents" means the articles of incorporation, certificate of
incorporation, certificate of formation, certificate of limited partnership,
bylaws, operating agreement, partnership agreement, stockholders' agreement and
all other similar documents, instruments or certificates executed, adopted or
filed in connection with the creation, formation or organization of a Person,
including any amendments thereto.

"Parties" shall have the meaning set forth in the preamble.

"Permits" shall have the meaning set forth in Section 3.13.

"Permitted Liens" means (a) statutory liens for current Taxes applicable to the
assets of MWE Liberty or assessments not yet delinquent or the amount or
validity of which is being contested in good faith and for which adequate
reserves have been established in the Trial Balance; (b) mechanics', carriers',
workers', repairers', landlords', and other similar liens arising or incurred in
the ordinary course of business MWE Liberty relating to obligations as to which
there is no default on the part of MWE Liberty; and (c) any liens, encumbrances,
security interests, equities, charges or other restrictions with respect to
assets of MWE Liberty, which, together with all other liens, encumbrances,
security interests, equities, charges or other restrictions, do not materially
detract from the value of the Assets or materially interfere with the present
use of the Assets or the conduct of the business of MWE Liberty.

"Person" means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.

**

"Pre-Closing Tax Period" shall have the meaning set forth in Section 6.3(b).

"Proceeding" means any legal action, litigation, arbitration, hearing, written
claim, legal proceeding, prosecution, investigation (for which investigation a
Governmental Authority has provided notice to MWE Liberty), or suit (whether
civil, criminal or administrative) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority or any arbitrator.

"Release" means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

"Rights-of-Way" shall have the meaning set forth in Section 3.8.

"Services Agreement" shall have the meaning set forth in the recitals.

"Specified Liabilities" means (a) the Disclosed Liabilities and (b) liabilities
first arising after the Closing Date and relating to the ownership, management
or operation of the Assets under any contract, agreement, Permit or other
instrument existing as of the Closing Date. "Specified Liabilities" shall not
include those items listed on Schedule 5.3(d) and Schedule 5.3(e).

"Straddle Period" shall have the meaning set forth in Section 6.3(b).

"Subsidiary" of any Person (the "Subject Person") means any Person, whether
incorporated or unincorporated, of which (a) at least 50% of the securities or
ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other Persons performing similar
functions, (b) a general partner interest or (c) a managing member interest, is
directly or indirectly owned or Controlled by the Subject Person or by one or
more of its respective Subsidiaries.

"Survival Period" shall have the meaning set forth in Section 5.1(c).

A-5

--------------------------------------------------------------------------------



"Tax" or "Taxes" means (a) any taxes, assessments, fees, unclaimed property and
escheat obligations and other governmental charges imposed by any Governmental
Authority, including, but not limited to, income, profits, gross receipts, net
proceeds, alternative or add-on minimum, ad valorem, value added, turnover,
sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, social contributions,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not; (b) any liability for the
payment of any amounts of the type described in clause (a) arising by reason of
transferee or successor liability; and (c) any liability for the payment of any
amounts of the type described in clause (a) or (b) as a result of the operation
of all or any express or implied obligation to indemnify any other Person.

"Tax Benefit" means the reduction in the amount of Taxes that otherwise would
have been paid by any Indemnified Party as a result of incurring any Losses.

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

"Third Party Claim" shall have the meaning set forth in Section 5.6(a).

"Transaction Documents" shall have the meaning set forth in Section 2.4.

"Transactions" shall have the meaning set forth in Section 2.4.

"Transfer Taxes" shall have the meaning set forth in Section 9.2.

"Trial Balance" shall have the meaning set forth in Section 3.9.

"Trial Balance Date" shall have the meaning set forth in Section 3.9.

** means that certain **, by and between MWE Liberty and **, as amended by
Amendment No. 1 to **, by and between MWE Liberty and **.

A-6

--------------------------------------------------------------------------------





QuickLinks


CONTRIBUTION AGREEMENT BY AND AMONG MARKWEST LIBERTY GAS GATHERING, L.L.C., M&R
MWE LIBERTY, LLC, AND MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.
TABLE OF CONTENTS
CONTRIBUTION AGREEMENT
ARTICLE 1 DEFINITIONS; INTERPRETATION
ARTICLE 2 CONTRIBUTIONS, ASSUMED LIABILITIES AND CLOSING
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF MWE LIBERTY
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF NGPMR
ARTICLE 5 INDEMNIFICATION
ARTICLE 6 COVENANTS
ARTICLE 7 CONDITIONS PRECEDENT
ARTICLE 8 TERMINATION
ARTICLE 9 GENERAL PROVISIONS
EXHIBIT A DEFINED TERMS
